DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/23/2021 has been entered. Claims 1, 11 and 21 have been amended. Claims 1-30 are pending in this application.

Applicant's argument with respect to the specification objection has been fully considered and persuasive. The objection has been withdrawn.

Applicant's argument with respect to the claim objection has been fully considered and persuasive. The objection has been withdrawn.

Applicant's arguments with respect to claims 11-20 rejection under 35 U.S.C 101 have been fully considered and persuasive. The rejection has been withdrawn.

Applicant's arguments with respect to claims 4, 14 and 24 rejection under 35 U.S.C 112(b) have been fully considered and persuasive. The rejection has been withdrawn.



Response to Argument
Applicant’s remarks submitted on 06/23/2021, regarding 35 USC 102 have been fully considered but they are moot in light of new grounds of rejection necessitated by applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7-10, 11, 17-20, 21 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6, 11, 13-14, 16, 21, 23-24 and 26 of copending application No. 17/105,093. 

Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter; “defining a unified query on a unified platform concerning a plurality of security relevant subsystems and providing a plurality of subsystem specific queries to the plurality of security relevant subsystems”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was.



Claims 1-3, 5-6, 11-13, 15-16, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (U.S. Pub. No. 2017/0006058 A1, Murphy) in view of Purathepparambil et al. (U.S. Pub. No. 2020/0021620 A1, referred to as Purathepparambil).

Regarding claims 1, 11 and 21, Murphy teaches:
A computer-implemented method, executed on a computing device (Fig. 1, item 10; ¶ 0016, “In FIG. 1, there is shown threat intelligence process 10. Threat intelligence process 10 may be implemented as a server-side process, a client-side process, or a hybrid server-side/client-side process”), comprising:
 	establishing connectivity with a plurality of security-relevant subsystems within a computing platform (Fig. 1, items 26, 28, 30, 32 (security-relevant subsystems); Fig. 2; steps 100, 102; ¶ 0004; ¶ 0023; ¶ 0028, “threat intelligence process 10 may import 100 raw threat data definitions” (establishing connectivity)); and 
mapping one or more data fields of a unified platform to one or more data fields of each of the plurality of security-relevant subsystems (Fig. 1; Fig. 2, steps 100, 102; 110, 120; ¶ 0005; ¶ 0029, “threat intelligence process 10 may receive 102 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) and may store 104 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) into one or more database tables (mapping one or more data fields of a unified platform) for subsequent processing.”; ¶ 0037, “Determining 120 a source for each of the plurality of raw threat data (mapping one or more data fields of a unified platform)”).
Murphy does not explicitly disclose, however Purathepparambil teaches:
including utilizing a respective application program interface (API) for accessing each of the plurality of security-relevant subsystems (Purathepparambil: Fig. 2, Item 201, 202, 203; ¶ 0046, “ The API system 202 comprises an API gateway 203 (application program interface (API)) …The data extraction engine 205 establishes a connection to multiple external applications 201 (plurality of security-relevant subsystems) via the API system 202.”; ¶ 0008, “The external applications comprise, for example, communication applications such as electronic mail (email) applications, short message service (SMS) applications, etc., web sources, cloud sources, calendar applications, productivity applications, endpoint security applications, events and alerts of security applications”).).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by Purathepparambil to have a security behavior management system using an application programming interface (API) to connect to external applications in order to provide a defense against cyber-attacks and ensure cybersecurity. (Purathepparambil: ¶ 0007- ¶ 0008).
Regarding claim 11, Murphy further teaches:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (¶ 0048- ¶ 0053).

Regarding claim 21, Murphy further teaches:
(¶ 0048- ¶ 0053).

Regarding claims 2, 12 and 22, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy teaches:
mapping one or more data fields within a query structure of the unified platform to one or more data fields within a query structure of each of the plurality of security-relevant subsystems (Fig. 1; Fig. 2, steps 100, 102; 110, 120; ¶ 0029, “threat intelligence process 10 may receive 102 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) and may store 104 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) into one or more database tables (one or more data fields within a query structure) for subsequent processing.”).

Regarding claims 3, 13 and 23, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy teaches:
mapping one or more data fields within a result set structure of each of the plurality of security-relevant subsystems to one or more data fields within a result set structure of the unified platform (Fig. 1; Fig. 2, steps 114, 116, 118; ¶ 0034; ¶ 0035; ¶ 0036, “Determining 118 a category for each of the plurality of raw threat data definitions” (one or more data fields within a result set structure)).

Regarding claims 5, 15 and 25, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy teaches:
proactively mapping one or more data fields of the unified platform to one or more data fields of each of the plurality of security-relevant subsystems mapping one or more data fields of a unified platform to one or more data fields of each of the plurality of security-relevant subsystems (Fig. 1; Fig. 2, steps 100, 102; 110, 120; ¶ 0005; ¶ 0029, “threat intelligence process 10 may receive 102 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) and may store 104 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) into one or more database tables (mapping one or more data fields of a unified platform) for subsequent processing.”; ¶ 0037; ¶ 0002, “This disclosure relates to threat detection systems and, more particularly, to automated (proactively) threat detection systems.”).

Regarding claims 6, 16 and 26, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy teaches:
reactively mapping one or more data fields of the unified platform to one or more data fields of each of the plurality of security-relevant subsystems (Fig. 1; Fig. 2, steps 100, 102; 110, 120; ¶ 0005; ¶ 0029, “threat intelligence process 10 may receive 102 the plurality of raw threat data definitions (e.g., raw threat data 34, 36, 38, 40) and may store 104 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) into one or more database tables; EN: Storing or mapping process is a result of receiving raw threat data (reactively)).

Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Purathepparambil and further in view of Paugh et al. (U.S. Pub. No. 2016/0099961 A1, referred to as Paugh).

Regarding claims 4, 14 and 24, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy teaches:
	mapping one or more data fields of the unified platform to one or more data fields of each of the plurality of security-relevant subsystems (Murphy: Fig. 1; Fig. 2, steps 100, 102; 110, 120; ¶ 0005; ¶ 0029, “threat intelligence process 10 may receive 102 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) and may store 104 the plurality of raw threat data definitions (e.g., raw threat data definitions 34, 36, 38, 40) into one or more database tables (mapping one or more data fields of a unified platform) for subsequent processing.”; ¶ 0037
Murphy does not explicitly disclose, however Paugh teaches:
mapping one or more data fields at a defined periodicity (Paugh: ¶ 0013).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by Paugh to associate a rule with a predetermined time pattern in order to generated a DNS queries .

Claims 7-10, 17-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Purathepparambil  and further in view of BARTAL et al. (Firmato: A Novel Firewall Management Toolkit, ACM, pages 381-420, November 2004, referred to as BARTAL).

Regarding claims 7, 17 and 27, the combination of Murphy and Purathepparambil teaches all the features of claims 1, 11 and 21, as outlined above.
Murphy does not explicitly disclose, however BARTAL teaches:
defining a unified query on a unified platform concerning the plurality of security-relevant subsystems (BARTAL: Page 386, “Typically, a gateway has multiple network connections. Each connection goes through an interface. We assume that each interface has a packet filtering rule-base associated with it”); 
denormalizing the unified query to define a subsystem-specific query for each of the plurality of security-relevant subsystems, thus defining a plurality of subsystem-specific queries (BARTAL: Page 383, “Generate the firewall configuration files automatically from the security policy simultaneously for multiple gateways. This reduces the probability of security holes introduced by hard-to-detect errors in firewall-specific configuration files.”); and 
providing the plurality of subsystem-specific queries to the plurality of security-relevant subsystems (BARTAL:  Page 384, “A Model Compiler, which translates a model instance into firewall/router-specific configuration files. A set of such files typically includes topology and rule-base information. Rules typically need to be distributed onto several filtering devices, in which case the compiler has to generate a separate set of local configuration files for each device. The compiler can thus be further sub-divided into the generation of a central base of logical rules, the distribution of these rules onto various devices, and the transformation of a logical rule into one or more vendor-specific rules or access control lists.”).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by BARTAL to separate the security policy design from the firewall or router vendor specifics, in order to allow a security administrator to focus on designing an appropriate policy without worrying about firewall rule complexity. (BARTAL:  Page 383).

Regarding claims 8, 18 and 28, the combination of Murphy, Purathepparambil and BARTAL teaches all the features of claim 7, 17 and 27, as outlined above.
Murphy does not explicitly disclose, however BARTAL teaches:
	receiving a plurality of subsystem-specific results sets from the plurality of security-relevant subsystems that were generated in response to the plurality of subsystem-specific queries (BARTAL: Page 384).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by BARTAL to separate the security policy design from the firewall or router vendor specifics, in order (BARTAL:  Page 383).

Regarding claims 9, 19 and 29, the combination of the combination of Murphy, Purathepparambil and BARTAL teaches all the features of claim 8, 18 and 28, as outlined above.
Murphy does not explicitly disclose, however BARTAL teaches:
normalizing the plurality of subsystem-specific results sets received from the plurality of security-relevant subsystems to define a unified result set (BARTAL: Page 384).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by BARTAL to separate the security policy design from the firewall or router vendor specifics, in order to allow a security administrator to focus on designing an appropriate policy without worrying about firewall rule complexity. (BARTAL:  Page 383).

Regarding claims 10, 20 and 30, the combination of the combination of Murphy, Purathepparambil and BARTAL teaches all the features of claim 9, 19 and 29, as outlined above.
Murphy does not explicitly disclose, however BARTAL teaches:
providing the unified result set to a third-party (BARTAL: Page 410).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murphy by BARTAL to (BARTAL:  Page 383).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435